In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated October 16, 1991, which denied his motion to dismiss the action and granted the plaintiffs’ cross motion for an extension of time to serve a complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, and the action is dismissed.
The plaintiff has failed to present a reasonable excuse for her failure to timely serve a complaint (see, Milstein v Bell, 197 AD2d 610; Ferrara v Guardino, 164 AD2d 932). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.